Order entered February 20, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00722-CR

                         MELVIN BERNARD GOODEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F17-70898-I

                                            ORDER
       We REINSTATE this appeal.

       We abated the appeal for the trial court to appoint new counsel. On February 20, 2019,

we received the trial court’s order appointing counsel. We DIRECT the Clerk to list John Tatum

as appointed counsel for appellant. Future correspondence shall be sent to John Tatum at The

Summit, 2150 S. Central Expressway, Suite 200, McKinney, TX 75070.

       We DENY appellant’s February 19, 2019 pro se motion for an evidentiary hearing to

determine whether he received the effective assistance of counsel “during the period for filing a

motion for new trial.” See Miniel v. State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App. 1992)

(appellant not entitled to hybrid representation by both counsel and himself pro se).
          Counsel has thirty days in which to determine and, if necessary, file any supplemental or

amended briefing. After thirty days, the case will be at issue and will be set for submission in due

course.



                                                      /s/    CORY L. CARLYLE
                                                             JUSTICE